— Order, Supreme Court, New York County (Donna M. Mills, J.), entered December 26, 2007, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Contrary to defendant’s argument, plaintiff consistently testified that his foot got stuck in a crack in the stairs.
Due to the poor quality of the photographs it submitted, defendant failed to demonstrate as a matter of law that the crack in the stairs was so trivial as to be nonactionable (see Trincere v County of Suffolk, 90 NY2d 976 [1997]; Figueroa v Haven Plaza Hous. Dev. Fund Co., 247 AD2d 210 [1998]; see also Revis v City of New York, 18 AD3d 290 [2005]). Concur — Tom, J.P., Moskowitz, Renwick and Freedman, JJ.